Title: To John Adams from Benjamin Rush, 12 February 1790
From: Rush, Benjamin
To: Adams, John



Dear Sir.
Philadelphia Feb: 12th 1790.

Ever since the last week in Octobr I have been engaged in composing & delivering a new course of lectures on the theory & practice of Medicine in the College of this city.  This arduous business has confined employed me so closely that it has separated me from my friends,—detatched me from all Other pursuits—and—what I regret most of all, has deprived me for the a while of the pleasure of your Correspondence.—Altho’ we hold different principles upon some Subjects; yet I cannot help loving and respecting you. You were my first preceptor in & the Science of Government. From you I learned to discover the danger of the Constitution of Pennsylvania, and if I have had any merit, or guilt in keeping the public mind Awake to its folly, or danger for 13 years, you alone should have the Credit of the former and be made responsible for to the the latter.  But my dear Sir I learned further from you, to despise public opinion When set in competition with the dictates of any judgement or Conscience.  So much did I imbibe of this Spirit from you, that during the whole of my political life, I was always disposed to suspect my integrity, if from any Accident I became popular with our Citizens for a few weeks or days.  The reformation of our State government has completed my last political wish.  Hitherto I have never known a defeat, or final disappointment in any one of them. I ascribe my Success wholly to my perseverance.  I never claim this Virtue publicly boldly, since all my enemies admit of my possessing it, at the time they deny me every Other Virtue or quality of a politician.
The experience I have had in public pursuits, has led me to make many discoveries of in the human heart that are not very favourable to it.—I shall leave some of them upon record by way of beacons to deter my children fromof  engaging in public life.—One of them will be that “a politician can never suffer from his enemies.”—The folly—the envy—and the ingratitude of his friends are the principal sources of his sufferings.
Such is my apathy now to public Affairs that I often pass whole weeks without reading our Newspapers.—I have never Once been within the doors of our Convention, nor have I broken bread with a single member of the body who compose it. Heaven has been profuse in its gifts of family blessings to me.  My dear Mrs Rush is every thing to me that a friend—a companion & a wife should be to any man.  Our children are affectionate—& dutiful—& promising as to their capacities for acquiring knowledge.—Nineteen out of twenty of my evenings are spent in their Society.
I see many of my friends who began this political Session with ever men high in power or affluent in office, Who in the year 1776 considered me as one of the firebrands of independance.  I feel the effects in a debilitated Constitution of the midnight Studies which I devoted for 16 years to my Country—I see nothing before me during the remainder of my life, but labor and Selfdenial in my profession—and yet I am happy. I envy no man—and blame no man.  O! Virtue—Virtue—Who would not follow thee blindfold!  I want nothing but a heart sufficiently grateful to heaven for the happiness of my family & my Country.
I do not reject the modern languages as a part of Academical education. I have found much more benefit from the French, & more pleasure from the Italian than I ever found from the latin or Greek, in my profession. I have found some advantages from a knowledge of the Italian, & have been entertained by reading Spanish Books. My partiality to these languages, is one of the reasons of my having quarelled with the dead languages of Greece & Rome.—
With great regard I continue Dr / Sir yours very affectionately / & sincerely
Benjn: Rush.